[Cite as Bank of Am. N.A. v. Miller, 2014-Ohio-2932.]
                            STATE OF OHIO, CARROLL COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

BANK OF AMERICA, N.A., SUCCESSOR                        )
BY MERGER TO BAC HOME LOANS                             )
SERVICING, LP, FKA COUNTRYWIDE                          )
HOME LOANS SERVICING, LP,                               )            CASE NO. 13 CA 894
                                                        )
        PLAINTIFF-APPELLEE,                             )                  OPINION
                                                        )
V.                                                      )
                                                        )
ANGELA L. MILLER, AKA ANGELA LEE                        )
SHINGLETON AKA ANGELA LEE                               )
MILLER, ET AL.,                                         )
                                                        )
        DEFENDANTS-APPELLANTS.                          )

CHARACTER OF PROCEEDINGS:                               Civil Appeal from Court of Common
                                                        Pleas of Carroll County, Ohio
                                                        Case No. 12CVE27322

JUDGMENT:                                               Affirmed

APPEARANCES:
For Plaintiff-Appellee                                  Attorney Jason A. Whitacre
                                                        Attorney Laura C. Infante
                                                        Attorney Stefanie L. Deka
                                                        4500 Courthouse Blvd., Suite 400
                                                        Stow, Ohio 44244

For Defendants-Appellants                               Attorney Marc E. Dann
                                                        Attorney Grace M. Doberdruk
                                                        Attorney Daniel Solar
                                                        4600 Prospect Avenue
                                                        Cleveland, Ohio 44103
JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
                       -2-


Dated: June 24, 2014
[Cite as Bank of Am. N.A. v. Miller, 2014-Ohio-2932.]
DONOFRIO, J.

        {¶1}    Defendant-appellant           Angela    Miller,   a.k.a.   Angela   Shingleton
(Shingleton) appeals the decision of the Carroll County Common Pleas Court
denying her common-law motion to vacate a default judgment issuing a decree of
foreclosure for plaintiff-appellee Bank of America, N.A., Successor by merger to BAC
Home Loans Servicing, LP, FKA Countrywide Home Loans Servicing, LP (Bank of
America).
        {¶2}    On January 19, 2007, Shingleton signed a note for $44,080. The lender
was Countrywide Home Loans, Inc. The note was secured by a mortgage on the real
property located at 409 Wilson Street, Malvern, Ohio 44644. Shingleton and her
then-husband, Eric J. Miller, each signed the mortgage. Miller’s signature reflects that
he was “signing to release dower.”
        {¶3}    In June 2007, following the dissolution of Shingleton’s and Miller’s
marriage, Miller quitclaimed his dower interest in the property to Shingleton. The
mortgage was later assigned from Countrywide Home Loans, Inc. to Bank of
America. Shingleton subsequently defaulted on the note.
        {¶4}    On September 28, 2012, Bank of America filed the present foreclosure
action against Shingleton in Carroll County Common Pleas Court. Attachments to
Bank of America’s foreclosure complaint included copies of the note and the
mortgage. The note reflected that it was endorsed in blank. Also attached to the
complaint was an assignment of the mortgage from Countrywide Home Loans, Inc. to
Bank of America executed on December 2, 2011, and recorded on December 27,
2011.
        {¶5}    Shingleton did not make an appearance in the case or otherwise file
any response to the Bank of America’s foreclosure complaint. Bank of America filed a
motion for default judgment. The trial court granted Bank of America default judgment
on January 8, 2013.
        {¶6}    The trial court confirmed the sheriff’s sale of the property on June 6,
2013, and the Sheriff’s Deed was recorded on June 19, 2013.
                                                                              -2-


       {¶7}     Shingleton retained counsel and on August 8, 2013, filed a motion to
stay her eviction from the property and a common-law motion to vacate the default
judgment of foreclosure. The trial court immediately stayed the eviction proceedings.
In her motion to vacate, Shingleton argued that Bank of America lacked standing to
file the foreclosure action. Shingleton argued that Bank of America alleged itself as
successor by merger, but failed to attach the merger documents to its foreclosure
complaint. Shingleton also pointed out that Countrywide Home Loans, Inc. was the
originator of the loan whereas Bank of America alleged itself to be a successor by
merger of Countrywide Home Loans Servicing, LP, implying that this somehow
affected its present alleged status as holder of the note and mortgage. Shingleton
cited to Wells Fargo Bank N.A. v. Horn, 9th Dist. No. 12CA010230, 2013-Ohio-2374,
for the proposition that failure to attach merger documentation to the foreclosure
complaint in order to demonstrate standing deprives the court of subject matter
jurisdiction.
       {¶8}     Bank of America filed a brief in opposition to Shingleton’s common-law
motion to vacate. Shingleton followed with a reply brief. On September 23, 2013, the
trial court denied Shingleton’s motion to vacate, concluding that Horn was
inapplicable to this case because the note was indorsed in blank and the mortgage
had been assigned directly to Bank of America. Additionally, the court found that
Shingleton had not filed the motion within a reasonable amount of time and that there
was no meritorious defense to the foreclosure action, implicitly finding that Bank of
America had standing to file the foreclosure action. The trial court also continued the
stay it previously granted while Shingleton pursued this appeal.
       {¶9}     Shingleton’s sole assignment of error states:

                THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
       DENIED APPELLANT ANGELA LEE SHINGLETON’S COMMON LAW
       MOTION TO VACATE AND USED A 60(B) MOTION TO VACATE
       STANDARD IN ITS ANALYSIS[.]
                                                                                  -3-


       {¶10} Bank of America was required to be either the holder of the note or to
have been assigned the mortgage prior to the foreclosure complaint being filed.
CitiMortgage v. Loncar, 7th Dist. No. 11 MA 174, 2013-Ohio-2959 (being the holder
of the note only at the time the complaint was filed is sufficient to have standing). See
also Fed. Home Loan Mortgage Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-
Ohio-5017, 979 N.E.2d 1214.
       {¶11} In Schwartzwald, cross-motions for summary judgment were filed,
wherein the borrower argued that the plaintiff-bank lacked standing. The trial court
granted summary judgment for the bank; the appellate court affirmed, stating that
standing is not a jurisdictional prerequisite as it can be cured by substituting the real
party in interest under Civ.R. 17(A) and holding that the bank cured the defect by
having the note and mortgage assigned to it prior to the entry of judgment. Id. at ¶ 15.
The Ohio Supreme Court reversed, finding that where the bank fails to establish an
interest in the note or mortgage at the time the complaint was filed, it had no standing
to invoke the jurisdiction of the common pleas court. Id. at ¶ 28.
       {¶12} In explaining its decision, the Court first pointed to Article IV, Section
4(B) of the Ohio Constitution which provides that the common pleas court has “such
original jurisdiction over all justiciable matters * * * as may be provided by law.” Id. at
¶ 20. The question of standing involves the question of whether a party has a
sufficient stake in an otherwise justiciable controversy to obtain judicial resolution of
that controversy. Id. at ¶ 21. Standing was described as part of the “common
understanding” of what it takes to make a justiciable case. Id. at ¶ 22.
       {¶13} The Court explained that it has previously recognized that standing is a
“jurisdictional requirement” and that a party who lacks standing cannot “invoke the
jurisdiction of the court unless he has, in an individual or representative capacity,
some real interest in the subject matter of the action.” Id. at ¶ 22. Moreover, standing
to invoke the jurisdiction of the court depends on the state of things at the time the
complaint is filed so that post-filing events concerning standing can be disregarded.
Id. at ¶¶ 24-27.
                                                                                -4-


       {¶14} The Court reviewed Civ.R. 17(A) and held that this real-party-in-interest
rule deals with proper party joinder rather than standing. Id. at ¶¶ 32-34. The Court
stated that a party cannot rely on a procedural rule to cure a lack of standing at the
commencement of litigation and thus cannot use Civ.R. 17(A) to cure a lack of
standing by obtaining an interest in the subject of the litigation after commencement
of the action. Id. at ¶¶ 37-40 (lack of standing at commencement of foreclosure action
requires dismissal, albeit without prejudice).
       {¶15} The Court concluded: “It is fundamental that a party commencing
litigation must have standing to sue in order to present a justiciable controversy and
invoke the jurisdiction of the common pleas court.” Id. at ¶ 41. “Civ.R. 17(A) does not
change this principle, and a lack of standing at the outset of litigation cannot be cured
by receipt of an assignment of the claim or by substitution of the real party in
interest.” Id.
       {¶16} Shingleton advances three arguments that Bank of America did not
have standing. The first concerns Countrywide Home Loans. Shingleton’s original
lender was Countrywide Home Loans, Inc. However, in its foreclosure complaint,
Bank of America indicated that it was a successor by merger of an entity formerly
known as Countrywide Home Loans Servicing, LP. Second, relying on Horn,
Shingleton argues that Bank of America lacked standing because it failed to attach
the merger documents to its foreclosure complaint. Third, Shingleton argues that the
assignment of the mortgage from Mortgage Electronic Registrations Systems, Inc.
(MERS) to Bank of America was invalid because MERS was without authority to
execute such an assignment.
       {¶17} Regardless of whether Shingleton’s motion to vacate was analyzed
under Civ.R. 60(B) or under the common law, the motion could not be sustained
because Bank of America clearly had standing to bring the foreclosure action.
Turning to Shingleton’s three principal arguments concerning Bank of America’s
standing, they each fall short of merit.
                                                                                -5-


       {¶18} First, whether Bank of America was a successor by merger to
Countrywide Home Loans, Inc. or Countrywide Home Loans Servicing, LP is of no
consequence. The holder of a note has standing to foreclose. Deutsche Bank Natl.
Trust Co. v. Santisi, 11th Dist. No. 2013-T-0048, 2013-Ohio-5848, ¶ 23. In this case,
Bank of America attached to its foreclosure complaint a copy of Shingleton’s note
which bore a blank indorsement.
       {¶19} “When any claim or defense is founded on an account or other written
instrument, a copy of the account or written instrument must be attached to the
pleading. If the account or written instrument is not attached, the reason for the
omission must be stated in the pleading.” Civ.R. 10(D)(1). In a foreclosure case,
“Civ.R.10(D) requires copies of the mortgage deeds and notes to be attached to
complaints in foreclosure.” Beneficial Mtge. of Ohio v. Jacobs, 2d Dist. No.
01CA0080, 2002-Ohio-3162, ¶ 10.
       {¶20} R.C. 1303.25(B) states: “‘Blank indorsement’ means an indorsement
that is made by the holder of the instrument and that is not a special indorsement.
When an instrument is indorsed in blank, the instrument becomes payable to bearer
and may be negotiated by transfer of possession alone until specially indorsed.”
Therefore, given the blank indorsement, Bank of America’s attachment of a copy of
the note to its foreclosure complaint met the pleading requirements and was
satisfactory proof to establish itself as holder of the note with standing to enforce it.
Santisi, supra.
       {¶21} Second, Shingleton argued that Bank of America lacked standing
because it failed to attach the merger documents to its foreclosure complaint, citing
Wells Fargo Bank N.A. v. Horn, 9th Dist. No. 12CA010230, 2013-Ohio-2374, in
support. Shingleton’s reliance on Horn in this regard is misplaced.
       {¶22} In Horn, the original lender was Norwest Mortgage, Inc. Id. at ¶ 2. Wells
Fargo initiated the foreclosure complaint, and identified itself as the “successor by
merger to Wells Fargo Home Mortgage, Inc. fka Norwest Mortgage, Inc.” Id. at ¶ 12.
However, no documents evidencing a merger or name change were attached to the
                                                                             -6-


complaint. Id. Wells Fargo later attached those documents to its motion for summary
judgment. Id. ¶ 13. The Ninth District reversed the trial court’s award of summary
judgment, and ordered the complaint dismissed without prejudice holding that Wells
Fargo “was required to demonstrate that it had standing to invoke the jurisdiction at
the time the complaint was filed, and it failed to do so in the complaint and the
documents attached thereto.” Id.
       {¶23} In this case, Bank of America attached to its foreclosure complaint a
copy of the note which contained a blank indorsement and a copy of the mortgage
along with an assignment of the mortgage directly to it as Bank of America.
Therefore, the identity of Bank of America’s predecessors was inconsequential to its
current status as holder of the note and mortgage. Bank of America’s reference in the
caption of its complaint to its predecessors was superfluous and, given Ohio’s liberal
notice pleading rules, cannot be said to render the complaint defective.
       {¶24} Shingleton’s third main argument is that the assignment of the
mortgage from MERS to Bank of America was invalid because MERS was without
authority to execute such an assignment. Shingleton cites a concurring opinion from
BAC Home Loans Servicing, LP v. Kolenich, 12th Dist. No. CA2012-01-001, 2012-
Ohio-5006, ¶ 49 (Ringland, J., concurring), in support. Judge Ringland questioned
the ability of MERS to simultaneously act as a nominee and a principal and whether
that severed the note from the mortgage. Shingleton’s argument in this regard is
flawed for two reasons. First, this court has acknowledged the validity of mortgage
assignments involving MERS and concluded that they do not affect a successor’s
standing as the real party in interest. See Bank of New York Mellon v. Roarty, 7th
Dist. No. 10-MA-42, 2012-Ohio-1471, ¶ 46. Second, this court has held that the party
seeking to foreclose need only be holder of the note and need not to have had the
mortgage assigned it. Citimortgage, Inc. v. Loncar, 7th Dist. No. 11 MA 174, 2013-
Ohio-2959, ¶¶ 15-16. Here, Bank of America presented a copy of Shingleton’s note
bearing a blank indorsement. That alone gave it standing to foreclose, regardless of
the validity of the assignment of the mortgage to it.
                                                                                -7-


      {¶25} We turn now to address the trial court’s procedural treatment of this
case below. Shingleton does not argue that the trial court abused its discretion by
failing to grant her relief pursuant to Civ.R. 60(B). Instead, she argues that the trial
court should have used its inherent authority under common law to vacate a void
judgment.
      {¶26} Based on her supposition that Bank of America did not demonstrate
that it had standing as the real party in interest at the time it filed the foreclosure
action by failing to attach the merger documents to its complaint, Shingleton
maintains that the trial court lacked subject-matter jurisdiction to enter the default
judgment. Shingleton contends that the default judgment was, therefore, void ab
initio. Hence, in that situation, she believes that the court has inherent authority to
vacate a void judgment irrespective of the three requirements of Civ.R. 60(B) as
established in GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146,
351 N.E.2d 113 (1976), i.e., demonstration of one of the grounds for relief described
in Civ.R. 60(B)(1) through (5); a meritorious defense; and timeliness.
      {¶27} In response, Bank of America argues that, assuming it did not have
standing, such fact would render the foreclosure judgment voidable, not void. Based
on its interpretation of the foreclosure judgment as voidable, not void, Bank of
America argues that the trial court’s common-law authority to vacate a void judgment
outside the requirements of Civ.R. 60(B) was inapplicable to the foreclosure
judgment in this case. As it pertains to Civ.R. 60(B), Bank of America argues that
Shingleton has waived any argument that the trial court’s ruling on her motion to
vacate was in error because she confines her argument to the common-law motion to
vacate.
      {¶28} In support of its argument that the trial court’s subject matter jurisdiction
was not at issue when Shingleton filed her motion to vacate, Bank of America cites a
similar case from the Tenth District in Deutsche Bank Natl. Trust Co. v. Finney, 10th
Dist. Nos. 13AP-198 & 13AP-373, 2013-Ohio-4884. Finney also involved a mortgagor
seeking to vacate a default judgment of foreclosure obtained by the plaintiff-bank.
                                                                                  -8-


The mortgagor filed a joint motion for relief from judgment under Civ.R. 60(B) and a
common-law motion to vacate arguing that the bank did not have standing at the time
it filed the complaint, citing Schwartzwald, supra. The Tenth District held “that a
default judgment issued in a case on which the plaintiff lacked standing is, at best,
voidable and not void.” Finney at ¶ 26. Therefore, the Tenth District determined that
the trial court had correctly refused to exercise its inherent authority to vacate a void
judgment because the default judgment was not void. The Ohio Supreme Court has
accepted an appeal of Finney and certified that a conflict exists as to the issue of
whether such a judgment is void or voidable. Deutsche Bank Natl. Trust Co. v.
Finney, 10th Dist. Nos. 13AP-198 & 13AP-373, 2013-Ohio-4884, motion to certify
allowed and appeal allowed, 138 Ohio St.3d 1447, 2014-Ohio-1182.
         {¶29} While the Tenth District case is instructive, this court already directly
addressed this issue in CitiMortgage, Inc. v. Fishel, 7th Dist. No. 11 MA 97, 2012-
Ohio-4117. Fishel also involved a mortgagor seeking to vacate a default judgment of
foreclosure alleging that the plaintiff-bank did not have standing to initiate and litigate
the foreclosure action. In Fishel, this court held that “lack of standing to initiate a
foreclosure action does not raise a question of subject matter jurisdiction and does
not void an otherwise valid judgment.” Id. at ¶ 6. Consequently, this court found that
the mortgagor could not avoid the procedural requirements of Civ.R. 60(B). Id.
         {¶30} Therefore, in this case, the trial court was not required to exercise its
inherent authority to consider Shingleton’s common-law motion to vacate since the
foreclosure judgment was not void pursuant to this court’s precedent in Fishel. Even
so, it bears mentioning that the trial court generously gave consideration to
Shingleton’s motion under both the common-law approach and pursuant to Civ.R.
60(B).
         {¶31} In the September 23, 2013 “joint entry” denying Shingleton’s motion to
vacate, the trial court made only two specific findings:

               THIS COURT FINDS that Shingleton’s claims pursuant to Civ.R.
         60(B) are not well-taken. This Court finds that there was no meritorious
                                                                                 -9-


       defense to the foreclosure action, that Shingleton is not entitled to relief
       under one of the grounds pursuant to Civ.R. 60(B) and that Shingleton
       failed to establish the motion was not made within a reasonable amount
       of time.
              THIS COURT FURTHER FINDS that it had jurisdiction to act in
       this case, that Plaintiff had standing and that the decision of the Ninth
       District Court of Appeals in Horn is not persuasive and is, moreover,
       inapplicable to the case at hand. Plaintiff alleged that it was in
       possession of the original promissory note endorsed in blank and was
       the assignee of the mortgage.

       {¶32} In making her argument that the trial court erred in using Civ.R. 60(B) to
rule on her common-law motion to vacate, Shingleton focuses solely on the court’s
first finding. However, as indicated, the trial court made two findings which reflect that
the trial court considered Shingleton’s motion under both the common-law approach
and pursuant to Civ.R. 60(B). While the first finding plainly indicates the trial court’s
consideration of Shingleton’s motion under Civ.R. 60(B), the court’s second finding
addresses Bank of America’s standing which was the crux of Shingleton’s common-
law motion to vacate.
       {¶33} In sum, irrespective of whether Shingleton’s motion is analyzed under
Civ.R. 60(B) or as a common-law motion to vacate, the record clearly demonstrates
that Bank of America met the pleading requirements that it had standing to foreclose.
It attached to its foreclosure complaint a copy of Shingleton’s note bearing a blank
indorsement and a copy of the mortgage along with a copy of the assignment of the
mortgage directly to it. The reference in the caption of Bank of America’s foreclosure
complaint to its predecessors was surplusage. Nonetheless, lack of standing to
initiate a foreclosure action renders the judgment voidable, not void. Therefore, the
trial court was required to examine Shingleton’s motion to vacate only under Civ.R.
60(B), even though it generously gave consideration to it under both the rule and
common law.
                                                                             - 10 -


      {¶34} Accordingly, Shingleton’s sole assignment of error is without merit.
      {¶35} The judgment of the trial court is affirmed.

Vukovich, J., concurs.

Waite, J., concurs.